DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 and 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 sites the limitation “the plane” in line 2. It is unclear which plane of which part is being referred to. Therefore, the claim is vague and indefinite. Claim 4 inherits the deficiencies as being dependent upon Claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaFont (US 2008/0217502 A1).

Regarding claim 1, LaFont teaches an engine pylon (Fig. 3, “pylon”, 50) for mounting a jet engine (Fig. 1, “turbojet”, 3) beneath a wing (Fig. 1, “wing”, 2) of an aircraft (Fig. 1, “aircraft engine assembly”, 1), the engine pylon comprising: a primary structure (Fig. 3, “frame”, 20) having two internal lateral fittings (Fig. 3, “fittings”, 30) that face one another (“fittings 30 are added to the skeleton thus formed, preferably by mechanical attachment, so as to double up the 

Regarding claim 15, LaFont teaches an aircraft (Fig. 1, “aircraft engine assembly”, 1) comprising: a wing (Fig. 1, “wing”, 2), a jet engine (Fig. 1, “turbojet”, 3), and the engine pylon (Fig. 3, “pylon”, 50) according to Claim 1 (See claim 1 above) fastened between the wing and the jet engine (as seen in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFont (US 2008/0217502 A1) in view of Le Blaye (US 6,209,822).

Regarding claim 2, LaFont teaches the engine pylon according to Claim 1, wherein in a plane perpendicular to a longitudinal axis of the engine pylon (Fig. 3 shows parts making up “panels” 40 are perpendicular to the longitudinal axis of the “engine assembly” 1).

However, in an analogous aircraft art, Le Blaye teaches the first part has an inverted U-shaped section, with two lateral walls that are connected by an upper side (Figs. 4-5, “plate”, 56; “the plate 56 with a U-shaped cross-section”, Col. 6, Lines 65-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of LaFont to further include the first part has an inverted U-shaped section, with two lateral walls that are connected by an upper side, as taught by Le Blaye, since it would have been an obvious matter of design choice to make the different portions of the panels of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, applicant’s specification does not disclose the advantage to the single piece U-shaped panel vs the flat panels commonly seen (LaFont, Fig. 3, “panels”, 40).

Regarding claim 3, LaFont as modified by Le Blaye teaches the engine pylon according to Claim 2. Further, LaFont teaches wherein the primary box (Fig. 4, “panels” 40; shown forming a box) has a second part (Fig. 3, bottom panel of the four “panels” 40 extending from one side wall to the other, forming the bottom of the box) extending against free ends of the two lateral walls (Fig. 3, side wall panels of the four “panels” 40; note, Le Blaye is relied upon above for different panel shapes) and wherein, in the plane perpendicular to the longitudinal axis of the engine pylon (Fig. 3 shows “panels” 40 extending perpendicular the longitudinal axis), the 

Regarding claim 4, LaFont as modified by Le Blaye teaches the engine pylon according to Claim 3. Further, LaFont teaches wherein in the plane perpendicular to the longitudinal axis of the engine pylon (Fig. 3, “panels” 40), the upper side is longer than the second part (Fig. 3 shows top “panel” 40 is longer than the bottom “panel” 40 as the top “panel” 40 has an upwardly angled configuration.

Regarding claim 13, LaFont as modified by Le Blaye teaches the engine pylon according to Claim 2, but does not expressly disclose wherein the engine pylon further comprises has an outer cowling having a shape of an inverted U and which covers the primary box.
However, Le Blaye further teaches wherein the engine pylon further comprises has an outer cowling having a shape of an inverted U (Fig. 4-5, plate, 56; “the plate 56 with a U-shaped cross-section”, Col. 6, Lines 65-66) and which covers the primary box (Fig. 4-5, “flank” 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of LaFont as modified by Le Blaye wherein the engine pylon further comprises has an outer cowling having a shape of an inverted U and which covers the primary box, as further taught by Le Blaye, since it would have been an obvious matter of design choice to make the different portions of the panels or cowling of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, applicant’s specification does 

Regarding claim 14, LaFont as modified by Le Blaye teaches the engine pylon according to Claim 2. Further, Le Blaye teaches wherein the first part has aerodynamic shapes (Fig. 3 shows “panels” 40 are to be used on an aircraft, and therefore has an aerodynamic shape as it is capable of flying though the air), and wherein the engine pylon has a front cowling (Fig. 3, front portion of top “panel” 40) that extends the first part towards a front of the engine pylon (Fig. 3 shows top “panel” 40 cowling extends from a corner towards the front of the pylon), and a rear cowling (Fig. 3, rear portion of top “panel” 40) that extends the first part towards a rear of the engine pylon  (Fig. 3 shows top “panel” 40 cowling extends from a corner towards the rear of the pylon).

Claims 5-10, 12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFont (US 2008/0217502 A1).

Regarding claim 5, LaFont teaches the engine pylon according to Claim 1, wherein the engine pylon has a first and a second upper shackles (Fig. 3, shackles 36; two shown), wherein the first upper shackle fastens, in use, a first lateral wall of the first part of the primary box (Fig. 3 shows the right side shackle 36 attaches to right “panel” 40) and a first internal lateral fitting (Fig. 3, respective “attachment point”, 26) to a structural element of the wing (as shown in Fig. 1), and in that the second upper shackle fastens, in use, a second lateral wall of the first part of the primary box (Fig. 3 shows the left side shackle 36 attaches to left “panel” 40) and a second 
LaFont does not expressly disclose a first and a second set of upper shackles.
However, LaFont further teaches in an alternative embodiment a first and a second set of upper shackles (Fig. 2, “mounting system”, 18; shown as sets of shackles).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of LaFont to further include a first and a second set of upper shackles, as further taught in an alternative embodiment by LaFont, since these mounting systems were art-recognized equivalents for mounting engine pylons to wings.

Regarding claim 6, LaFont teaches the engine pylon according to Claim 5, but does not expressly disclose wherein the upper shackles of the first and the second sets of upper shackles are oriented with an inclination of between 0° and 45° relative to a purely horizontal axis, and preferably they are oriented more or less horizontally.
However, LaFont further teaches an upper shackle with an inclination of 0° and 45° relative to a purely horizontal axis, more or less horizontal (Fig. 2 shows the back upper shackle 18 with an inclination of 0° and 45°; Fig. 3 shows a back “wing attachment stiffener” 34 which is more or less horizontal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of LaFont wherein the upper shackles of the first and the second sets of upper shackles are oriented with an inclination of between 0° and 45° relative to a purely horizontal axis, and preferably they are oriented more or 

Regarding claim 7, LaFont teaches the engine pylon according to Claim 5, wherein the upper shackles of the first and the second sets of upper shackles (Fig. 3, shackles 36) are each aligned in a continuation of the first and the second lateral walls, respectively, of the first part of the primary box (Fig. 3 shows shackles 36 aligned with left and right “panels” 40).

Regarding claim 8, LaFont teaches the engine pylon according to Claim 5, wherein the engine pylon has a lower shackle (Fig. 3, “wing attachment stiffeners”, 34), in that the lower shackle fastens, in use, the first lateral wall of the first part of the primary box (Fig. 3 shows “wing attachment stiffeners” 34 fastened to both the right and left “panels” 40 via aft “rib” 22) and the internal lateral fitting (Fig. 3, attachment point extending from top of the aft “rib” 22) to a structural element of the wing (As shown in Fig. 1; also described as a “wing attachment stiffener”), and in that the lower shackles fastens, in use, the second lateral wall of the first part of the primary box (Fig. 3 shows “wing attachment stiffeners” 34 fastened to both the right and left “panels” 40 via aft “rib” 22) and the internal lateral fitting (Fig. 3, attachment point extending from top of the aft “rib” 22) to a structural element of the wing (As shown in Fig. 1; also described as a “wing attachment stiffener”).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of LaFont to further include a first and a second set of lower shackles or a first and second internal lateral fitting, since it has been held that constructing a formerly integral structure in various elements, such as the lower, aft shackle 34 of LaFont, involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Additionally, it has been held that mere duplication of the essential working parts of a device, such as duplicating the upper shackles 36 of LaFont for an additional lower shackle connection, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 9, LaFont teaches the engine pylon according to Claim 8, but does not expressly disclose wherein the lower shackles of the first and the second sets of lower shackles are oriented with an inclination of between 0° and 30° relative to a purely vertical axis.
However, LaFont further teaches shackles oriented with an inclination of between 0° and 30° relative to a purely vertical axis (Fig. 3, shackles 36; Fig. 2, shackles 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of LaFont wherein the lower shackles of the first and the second sets of lower shackles are oriented with an inclination of between 0° and 30° relative to a purely vertical axis, as further taught by LaFont, since it has been held that rearranging parts of an invention, such as changing the orientation and inclination of the wing mounting shackles, involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Regarding claim 10, LaFont teaches the engine pylon according to Claim 8, wherein the lower shackles of the first and the second sets of lower shackles (Fig. 3, “wing attachment stiffener”, 34) are each aligned in a continuation of the first and the second lateral walls, respectively, of the first part of the primary box (Fig. 3 shows the left and right sides of “wing attachment stiffener” 34 align with the left and right “panels” 40).

Regarding claim 12, LaFont teaches the engine pylon according to Claim 5, wherein the engine pylon has a transverse shackle (Fig. 3, “wing attachment stiffener” 34) that is oriented in a transverse direction of the engine pylon (Fig. 3 shows 34 oriented in a transverse direction) and connects, in use, an internal lateral fitting (Fig. 3, fitting extending from aft “rib” 22) to the wing (As shown in Fig. 1; also described as a “wing attachment stiffener”), and wherein a line connecting centers of two apertures (Fig. 3, “wing attachment stiffener” 34 shown with two apertures) in the transverse shackle is oriented transversely relative to a longitudinal axis of the engine pylon (Fig. 3 shows a line from one aperture to another is oriented in the transverse axis).

Regarding claim 16, LaFont teaches the engine pylon according to Claim 5, but does not expressly disclose wherein the upper shackles of the first and the second sets of upper shackles are oriented more or less horizontally.
However, LaFont further teaches wherein the upper shackles of the first and the second sets of upper shackles are oriented more or less horizontally (Fig. 2 shows the back upper 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of LaFont wherein the upper shackles of the first and the second sets of upper shackles are oriented more or less horizontally, as further taught by LaFont, since it has been held that rearranging parts of an invention, such as changing the orientation and inclination of the wing mounting shackles, involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant’s specification does not disclose the advantage to the horizontal inclination vs a vertical inclination.

Regarding claim 17, LaFont teaches the engine pylon according to Claim 8, but does not expressly disclose wherein the lower shackles of the first and the second sets of lower shackles are oriented more or less vertically.
However, LaFont further teaches shackles oriented more or less vertically (Fig. 3, shackles 36; Fig. 2, shackles 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of LaFont wherein the lower shackles of the first and the second sets of lower shackles are oriented more or less vertically, as further taught by LaFont, since it has been held that rearranging parts of an invention, such as changing the orientation and inclination of the wing mounting shackles, involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant’s specification does not disclose the advantage to the horizontal inclination vs the vertical inclination.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFont (US 2008/0217502 A1) in view of Vache (US 2011/0011972 A1).

Regarding claim 11, LaFont teaches the engine pylon according to Claim 5, but does not expressly disclose wherein in a rear zone, two internal lateral fittings form a rear clevis, and wherein the engine pylon has a rear rod connecting, in use, the rear clevis to the wing.
However, in an analogous aircraft art, Vache teaches wherein in a rear zone, two internal lateral fittings (Fig. 3, “upper elements” 111 and 112) form a rear clevis (Fig. 3, “metal cap”, 151), and wherein the engine pylon has a rear rod connecting (Fig. 3, “spigot” 153; shown as a rod), in use, the rear clevis to the wing (“a metal cap 151 is mounted on the upper elements 111 and 112 for receiving a spigot fastener 153 also connecting the structure of the invention 101 and the wing system of the aircraft”, Para. [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of LaFont wherein in a rear zone, two internal lateral fittings form a rear clevis, and wherein the engine pylon has a rear rod connecting, in use, the rear clevis to the wing, as taught by Vache, to provide an additional structural support at the center of the pylon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647